Appeal from a decision and award of the Workmen’s Compensation Board. Claimant fell off a platform ladder at Idlewild Airport on September 29, 1958 and landed on his right side and upper back. The issue on appeal is whether there is any residual injury to the back from February 26, 1960 to April 20, 1961 for which period an award of 50% partial disability has been made by the board. Appellants argue that there is no evidence of disability of a continuing nature resulting from the injury after February 26, 1960; and they contend that although there may be proof justifying a schedule award for the upper right extremity, the record does not justify an award for partial disability based on a back condition. But claimant testified that he fell on the right side of his upper back; the attending physician reported on September 28, 1959, a year after the accident, that claimant had pain radiating to the dorsal spine. This physician testified on August 31, 1960, during the period here in dispute, that “ He is still partially disabled ” and that the “ pain of the shoulder and the trapezius area of the upper back, radiating pain to the dorsal spine” is “ just about the same ”. Hence there is adequate evidence of an injury to the back causing partial disability in the period for which the award was made. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.